COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 IN RE                                                              No. 08-18-00104-CV
                                                  §
 JACQUELINE DeWEES,                                                An Original Proceeding
 INDEPENDENT EXECUTRIX OF                         §
 THE ESTATE OF BLANCA S.                                                 in Mandamus
 ROHLING,                                         §

 RELATOR.                                         §

                                  MEMORANDUM OPINION

       Relator, Jacqueline DeWees, Independent Executrix of the Estates of Blanca S. Rohling,

has filed a mandamus petition against the Honorable Eduardo Gamboa, Judge of the Probate Court

No. 2 of El Paso County, Texas. Relator asks that we order Respondent to vacate an order granting

a new trial, dismiss James Rohling as a party to the underlying case for lack of standing, and vacate

the probate court’s order requiring the independent executrix to post a corporate surety bond in

cause number 2017-CPR00728, styled In the Matter of the Estate of Blanca S. Rohling, Deceased.

The petition for writ of mandamus is denied.

       To be entitled to mandamus relief, a relator generally must meet two requirements. First,

the relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 136. Having reviewed the mandamus petition

and record, we conclude that Relator has failed to establish she is entitled to mandamus relief.
Accordingly, the petition for writ of mandamus is denied.


June 22, 2018
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                              -2-